In a paternity proceeding pursuant to Family Court Act article 5-A in which the appellant had been previously adjudged to be father of the petitioner Dorothy E.’s son Vashon, the appeal is from an order of the Family Court, Suffolk County (Snellenberg, J.), entered June 23, 1987, which denied his motion pursuant to CPLR 5015 (a) (2), to vacate the order of filiation and support of the same court (Mallon, J.), entered October 14, 1977, and to require the parties to submit to a human leucocyte antigen (HLA) blood test. The appeal brings up for review so much of an order of the same court (Snellenberg, J.), entered September 30, 1987, as, upon reargument, adhered to its original determination (see, CPLR 5517).
Ordered that the appeal from the order entered June 23, 1987, is dismissed, as that order was superseded by the order entered September 30, 1987, made upon reargument; and it is further,
Ordered that the order entered September 30, 1987 is affirmed insofar as reviewed; and it is further,
Ordered that the petitioners are awarded one bill of costs.
The appellant admitted paternity and consented to an order of filiation and support on October 4, 1977. The Family Court properly denied his challenge to that order. His proffered evidence did not rise to the level contemplated by CPLR 5015 (a) (2). Further, after a 10-year period, more is required than a request for an HLA test to negate the appellant’s prior admission of paternity (see, Matter of Constance S. v Steven A., 130 AD2d 493, 494; Patricia W. v Michael R., 113 AD2d 935, 936). Thompson, J. P., Lawrence, Kunzeman and Rubin, JJ., concur.